UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Amendment No. 3 BNL Financial Corporation (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Stock, no par value per share (Title of Class of Securities) 05561V101 (CUSIP Number of Class of Securities) Pam Randolph BNL Financial Corporation 7530 Highway 107 Sherwood, Arkansas72120 (501) 834-5121 or 800)-526-4413 (Name, address and telephone number of person authorized to receive notices and communications on behalf of Filing Person.) Copy to: Larry W. Burks Friday, Eldredge & Clark 400 West Capitol Avenue, Suite 2000 Little Rock, AR72201 Telephone direct (501) 370-1513 FAX (501) 376-2147 Email:burks@fec.net Calculation of Filing Fee Transaction valuation $3,375,000 Amount of filing fee* $103.61 * The amount of the filing fee is calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended. ðCheck the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing Amount Previously Paid:N/AForm or Registration No.:N/A Filing Party:N/A
